GILL, J.
Hendrickson recovered a judgment against McDaniels before a justice of the peace, and under an execution thereon had Collier, treasurer of an Odd Eellows’ society, served with a notice of garnishment. Collier answered interrogatories, admitting that at the date of garnishment he as treasurer owned McDaniels a balance of $160, but that prior to the service of garnishment Cook, cashier of the Trenton National Bank, had informed him (Collier) that he (said cashier) had an order from McDaniels for whatever balance was coming to the latter — then supposed to be $235. The Trenton bank had taken this assignment from McDaniels to secure a claim it held against him. Thereupon, under an order from the justice, the Trenton National Bank came into court and filed its claim to the fund, and upon an issue being-made and tried before the justice said claimant was successful. Plaintiff Hendrickson appealed to the circuit court, where a trial was had before the court, sitting as a jury, and resulted in the court awarding to the claimant, Trenton Bank, $146.46 — which was sufficient to cover the amount of its claim against McDaniels — and the balance of about $14 was paid to plaintiff. Erom this judgment plaintiff has appealed.
I. On the merits of this case the sole question is, who had the better title to the money which Collier, treasurer of the Odd Eellows’ lodge, owed McDaniels. Plaintiff’s right is based on the garnishment process sued out from his judgment against McDaniels, while the Trenton Bank rests its claim upon the order or assignment made to it before service of the writ of garnishment. The trial court held the superior right to belong to the bank, and in our opinion this decision was clearly right. The claim or account which the debtor McDaniels had against Collier, the lodge treasurer, was a mere chose in action and which he had a right to, and in fact did assign to the bank as a payment or security of the claim it held. This assignment was made prior to the gar*336nishment and must therefore be treated as carrying a superior right to the assignee. By virtue of the garnishment the plaintiff has no better right than McDaniels had — he stands in McDaniel’s shoes. And since then the assignment was good as to McDaniels it is likewise as to the plaintiff. There was no need of notice even to Collier as to the assignment— though it was given, and that, too, before service of garnishment. Smith v. Sterritt, 24 Mo. 260; Knapp, Stout & Co. v. Standley, 45 Mo. App. 264.
In the first cited case it was held, that an assignee of an account, assigned for value previous to a garnishment by virtue of an execution against the assignor, has a superior right to the plaintiff in the execution, although the assignee may not have given notice of the assignment previous to the garnishment.
II. The other technical objections relating to the proceedings by which the claimant was brought into court have been examined and found wholly without merit. Technical accuracy is not always to be found or expected in proceedings before justices of the peace. If they fairly and substantially comply with the law it is sufficient. The parties to this controversy have appeared in court and fairly litigated their respective claims; the facts disclosed by the record make a clear and meritorious case for the claimant bank, and we can discover no reason, substantial or otherwise, for disturbing the judgment, which will therefore be affirmed.
All concur.